Citation Nr: 1533306	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-14 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral eye disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel








INTRODUCTION

The Veteran had active military service from March 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claim for service connection a bilateral eye condition. 
 
Review of the Veteran's paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

The Veteran's current visual impairment is attributed to refractive error, which is not a disease or disability within the meaning of applicable laws and regulations for which VA compensation may be awarded.


CONCLUSION OF LAW

Service connection is not warranted for a bilateral eye disability. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2014). 




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in June 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2008.  Nothing more was required.  

VA also has a duty to assist the Veterans in the development of their claims. This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, which includes the Veteran's electronic Virtual VA file, contains his service treatment records, as well as post-service reports of VA and private treatment and examination. The Veteran's statements in support of the claim are of record as well. The Board has carefully reviewed such statements and concludes that no additional available outstanding evidence has been identified. Additionally, the Veteran has on two separate occasions, given written notice to VA stating that he had no other information or evidence which could be used to substantiate his claims.  See VCAA waiver July 2008 and April 2013 expedited processing waiver.

Pursuant to the February 2013 Board remand, the Veteran was afforded a VA examination in March 2013.  The purpose of the exam was to determine if the Veteran had any acquired eye pathology and if so, whether such disability is related to service. 

The Board finds that the VA examination is adequate because it was based upon review of the pertinent medical history and the examination of the Veteran. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). The VA examiner also considered the Veteran's lay assertions and current complaints.  The examiner then provided an opinion that there was no current ocular pathology other than refractive error.  For the above reasons, the Board finds that there was substantial compliance with the February 2013 remand directives. Accordingly, no further remand is necessary. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

Accordingly, all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.




Analysis

The Veteran maintains that he suffered a loss of visual acuity in service.  Specifically, he states that he needs "glasses to see well [and has] trouble from time to time seeing until his glasses are updated." See Veteran's VA examination dated March 2013.  As support for his claim, he references only to his military record. See Veteran's VA Form 21-526 dated May 2008.  

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7. 

On the question of eye injury or disease during service, the service treatment records indicate that the Veteran's entrance examination vision was 20/20 in both eyes. See March 1966 entrance examination report. His medical history report also states that before service Veteran had neither worn glasses/contact lens nor had eye trouble. See February 1966 report of medical history.  In contrast, the Veteran's separation examination in March 1970 reveals a diagnosis of defective visual acuity, with 20/30 vision in his right eye and 20/20 vision in his left. The separation examiner also noted that Veteran's eyes in general were normal.  Besides the separation examination, Veteran's service treatment records (STRs) do not document complaints, treatment or diagnosis of an eye disability. Veteran does not argue the contrary.

The Veteran was afforded a VA examination.  During the March 2013 VA examination the Veteran did not report anything in regard to the history of his claimed eye disability.  He made no reference to any type of disease or injury.  Rather the Veteran only reported that "he needed glasses to see well [and has] trouble from time to time seeing until his glasses are updated." The examiner notated that no "other complaint [was] elicited." 

In his notes the examiner determined that the Veteran had "refractive error that corrects to 20/25 [vision] in the right eye and 20/20 left eye." The examiner also indicated that the Veteran had a normal macula and optic nerve and that there was no evidence of diabetic retinopathy. The examiner also stated that exam was concluded with the aid of Fundus photos that were taken earlier that month, as the Veteran refused dilation. Upon review of the total record the examiner stated conclusively that he did not find an ocular pathology related to service.

The Board finds the March 2013 VA evaluation report to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran.  The VA examiner considered the Veteran's treatment history, interviewed the Veteran, and reviewed the results of ophthalmologic testing before rendering the assessment and diagnosis.  The VA examiner specifically addressed the question of whether the Veteran had an ocular pathology in his April 2013 addendum.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. 22 Vet. App. 295 (2008). The Board finds that all of these factors have been satisfied.

With regard to post-service symptoms, records provided by the Veteran also lack any definite treatment for, or even reference to, the claimed eye disability. 
The Veteran's private treatment records do note various ophthalmologic consultations. However, these consultations were scheduled in order to obtain a possible diabetic retinopathy diagnosis. In that regard, the Veteran had multiple diabetic teleretinal images taken of his eyes. See January 2010, March 2010 and March 2012 VA ophthalmology appointment records. Each of these test results were characterized as normal and revealed "no diabetic retinopathy."  See April 2010 and March 2012 treatment records. Besides these appointments the private treatment records note that the Veteran did report blurry vision in June 2010. See Veteran's emergency room treatment record dated June 22, 2010.  Nevertheless, this blurred vision was discussed only in reference to a recently suffered seizure and fall. Months prior to that date, the Veteran had denied having blurry vision.  See April 2010 VA treatment record. 

Prior to these tests, the Veteran's private medical records dated from May 1996 to October 2006 do not reveal any complaints about vision or an eye disability. Any mention of the eye appears to be only in connection with a perfunctory head, ears, eyes and throat (HEENT) exam. One of the earliest post service notations about the Veteran's eyes only reflects that the Veteran's HEENT were unremarkable and the Veteran's fundi were sharp discs. See February 1996 treatment record. Correspondingly, during a 2004 follow up appointment for his hyperlipidemia, the Veteran's sclerae and conjunctivae were noted as moist and slightly injected as well as PERRL (pupils equil, round, reactive to light) and EOMI (extra ocular movement intact). See January 2004 private treatment record. 

The Veteran has, to date, never provided the VA with any pertinent records of post-service treatment for his eye claim.  As stated above, the Board in its June 2008 notice letter detailed the evidence that was necessary in order to substantiate the Veterans claim.  The Veteran has not provided any private medical evidenced that establishes a diagnosis of an eye disability other than refractive error.


The existence of a current disability is the cornerstone of a claim for VA disability compensation. See 38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328(1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225(1992).  Likewise, the Federal Circuit has noted that in order for a veteran to qualify for entitlement to compensation under the relevant statutes, the veteran must prove existence of a compensable disability, and one that has resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  

The medical evidence establishes that the Veteran has been diagnosed as having a refractive error.  However, for purposes of entitlement to benefits, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014). The validity of this exclusion in 38 C.F.R. § 3.303(c) of congenital and development defects such as refractive error from the definition of disease or injury, has been upheld by the United States Court of Appeals for Veterans Claims (Court). See Winn v. Brown, 8 Vet. App. 510 (1996).  The April 2014 VA examiner specifically determined there was no ocular pathology, other than refractive error, as a result of service.  Thus, to the extent that the Veteran is claiming any decrease in vision due to refractive error, this cannot be service connected and such a claim must be denied as a matter of law.  See Winn, supra; Beno v. Principi, 3 Vet. App. 439 (1992).

Consideration has been given to the Veteran's personal assertions that he has a visual disability related to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, visual disorders, including refractive error, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Refractive error is not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that visual testing and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of blurred vision, there is no indication that he is competent to determine the cause of such symptoms.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating eye disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). Here, the Board finds that the preponderance of the evidence is against the Veteran's claim. The claim for service connection for a bilateral eye disability is denied.  


ORDER

Service connection for a bilateral eye disability is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


